DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 07/19/2022.  Claims 25, 28, 32 have been amended. Claims 35-39 have been added. Therefore, Claims 25, 27, 28, 31, 32, and 35-39  are pending and have been addressed below. The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 27, 28, 31, 32, and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 25 and 32: Applicant’s disclosure fails to comply with the written description requirement, which demands that an applicant’s specification “describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the invention had possession of the claimed invention.”  
In cases involving computer-implemented functional claims, examiners are instructed to “determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail….” The MPEP explains that “the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.” 
Applicant amended the claims to now recite:
“transforming the identification input to a device readable form”, “comparing, by the ID verification computer system, the device readable form of the identification input to the stored identification information of the user”, and “determining, by the ID verification computer system, whether the device-readable form of the identification input matches the stored identification information”.
The Applicant’s published Specification in at least ¶ 0037, 0055, 00168 does not teach or suggest an equation, algorithm, or other technical features to perform the above limitations.
[0037] In this document, the terminology "official identification document" generally refers to a passport, driver's license, voter card, benefits card, student identification card, social security card, national identification card, identity card, certificate of legal status, and other official documents and information bearing instruments that identify a designated individual by certain verifiable characteristics, that are issued or certified by a consulate, embassy, government agency, or other governmental authorities, and that are protected against unauthorized copying or alteration by the responsible government In particular,
such "official identification documents" can be formed from various materials, including paper, plastic, polycarbonate, PVC, ABS, PET, Teslin, composites, etc. and can embed the identification information in various formats, including printed or embossed on the document (or card), written on a magnetic medium,
programmed into an electronic device, stored in a memory, and combinations thereof. The "identification information" may include, but is not necessarily limited to, names, identification numbers, date of birth, signatures, addresses, passwords, phone numbers, email addresses, personal identification numbers,
tax identification numbers, national identification numbers, countries that issue the IDs, states that issue the IDs, ID expiration date, photographs, fingerprints, iris scans, physical descriptions, and other biometric information. The embedded information can be read through optical, acoustic, electronic, magnetic, electromagnetic and other media. 

[0055] In an alternative embodiment of the present disclosure, the consumer’s account identification information can be sent to a personal communication device of the consumer and such account identification information can be transformed into acoustic, optical, electronic, electro-magnetic or
magnetic signals so that the account identification information of the consumer can be easily read by a device interface. In addition, a consumer can request a change to new account identification from time to time to make it difficult for a fraudster to steal the account identification information of the
consumer.

[00168] First (block 2001), a device interface reads the embedded information from a consumer's official identification document. The device interface authenticates the identity of the consumer 100 by comparing the embedded identification information with the information provided by the consumer 100
(block 2002). For example, if the fingerprint of the consumers 100 matches the biometric information embedded within the official identification document, the consumer 100 must be the owner of the official identification document.

The published specification particularly fails to disclose equation, algorithm, or other technical features to perform the transforming, converting, and determining steps.  The published specification and claims instead describe a result but not how to achieve that result.  Although one of ordinary skill in the art could write a program that executes the recited functions, the written description requirement mandates the specification adequately describes the applicant’s approach to “transforming the identification input to a device readable form”, “comparing, by the ID verification computer system, the device readable form of the identification input to the stored identification information of the user”, and “determining, by the ID verification computer system, whether the device-readable form of the identification input matches the stored identification information”.  Courts have previously held the description of a single embodiment(s) may not satisfy the written description requirement for broad and/or generic claims.  Since the specification fails to clearly outline an equation, algorithm, or technical features to perform the steps, the claims must therefore be rejected as failing to comply with the written description requirement.
With respect to claims 27, 28, 31, and 35-39: Given the claims depend from claims 25 and 32, they are also rejected under §112(a) for the same rationales.  

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 25, 27, 28, 31, 32, and 35-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 25 and 32 recite the limitation of “device-readable form”. The meaning of the limitation is broad and indefinite. The limitation of device-readable form may be any type of format.  As best understood from the specification, the limitation may be interpreted as embedded information?   The Examiner suggests expanding on the type of device-readable form being utilized in the claims.  Appropriate clarification is requested.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 25, 27, 28, 31, 32, and 35-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
9.	Under Step 1 of the two-part analysis from Alice Corp, claims 25 and 32 are directed to a process (an act or series of acts or steps). Thus, each of the claims falls within one of the four statutory categories.
10.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
11.	Claim 25 which is representative of claim 32 recites:
“receiving…transaction information for a proposed transaction associated with the first account number, the transaction information including an identity of a payer and an amount of the proposed transaction” and “verifying the identity of the payer by: receiving… an identification input of the payer” 
The limitations as drafted under their broadest reasonable interpretation are directed toward the abstract idea of account management practices pertaining to a series of steps a payer and financial institution would take to protect funds or account information when conducting a transaction which encompasses fundamental economic principles or practices (i.e., mitigating risk) and commercial interactions, (i.e., marketing/sales activities or behaviors) and managing personal behavior or relationships or interactions between people, (i.e., social activities, teaching, and following rules or instructions), as discussed in MPEP 2106.04(a)(2)
The Applicant’s specification in at least ¶ 0003-0010 emphasizes an online merchant cannot easily tell whether a remote consumer has the correct identity. If correct financial instrument information, which can be obtained from a stolen financial instrument, and the correct billing address, which can be obtained from Internet search websites, are presented, the merchant cannot easily tell whether the remote consumer is actually a fraudster. An experienced fraudster can easily conduct fraudulent online transactions. As a result, online merchants lose a tremendous amount of money every year. Furthermore, mailing new financial instruments to new customers or existing customers when their old financial instruments expire is a major expense to financial institutions. In addition to the huge amount of resources used in this mailing process, these financial instruments can be easily stolen during the mailing process and are thus susceptible to fraud. In addition to the examples given above, fraud can be easily committed in the computer age because a user account is often identified by a user ID and/or Personal Identification Number ("PIN") and a password. Once a fraudster has stolen the user ID and/or PIN and password of another person, that fraudster can conduct many criminal activities through access to this account. Therefore, fraud is a major threat to online banking, online trading, e-commerce, and many other computer related activities. 

As such, the limitations of claims 25 and 32 including receiving and verifying encompass a series of steps for protecting the payer’s account against risk.  Similarly, the series of steps recite business relations performed to authenticate a user attempting to conduct a transaction. Therefore, the limitations can be reasonably characterized as falling within the certain methods of organizing human activity grouping enumerated in MPEP 2106.04(a)(2).  Accordingly, claims 25 and 32 recite an abstract idea.
12.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “at an identification (ID) verification computer system”, “a mobile device”, “an interface of the ID verification computer system”, – see claims 25 & 32 are adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
The other additional elements of: “storing, at an identification (ID) verification computer system, identification information of a user and an identification number of a mobile device associated with a first account number”, “the identification input being selected from a group consisting of an acoustic signal, an electronic signal, and a magnetic signal;”, “transforming the identification input to a device readable form;”, “comparing, by the ID verification computer system, the device readable form of the identification input to the stored identification information of the user;” and “determining, by the ID verification computer system, whether the device-readable form of the identification input matches the stored identification information” add insignificant extra solution activity to the judicial exception, as discussed in MPEP 2106.05 (g).
The other additional elements of: “a computer-implemented method for identity verification” is/are merely indicating a field of use or technological environment in which to apply the judicial exception, as discussed in MPEP 2106.05(h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
13.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “at an identification (ID) verification computer system”, “a mobile device”, “an interface of the ID verification computer system” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.  
14.	The other additional elements of: “storing, at an identification (ID) verification computer system, identification information of a user and an identification number of a mobile device associated with a first account number”, “the identification input being selected from a group consisting of an acoustic signal, an electronic signal, and a magnetic signal;”, “transforming the identification input to a device readable form;”, “comparing, by the ID verification computer system, the device readable form of the identification input to the stored identification information of the user;” and “determining, by the ID verification computer system, whether the device-readable form of the identification input matches the stored identification information” all of
which are extra-solution activity, which for purposes of Step 2A Prong Two was
considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known.
As discussed in MPEP 2106.05(d)(II), for example, the Alice Corp, Versata, and OIP Techs court decisions indicated that “electronic record keeping”, “storing and retrieving information in memory” are computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, the conclusion that the storing and receiving limitations are well‐understood, routine, and conventional functions is fully supported under Berkheimer Option 2. Similarly, the Content Extraction and Transmission, LLC v. Wells Fargo Bank court decision indicated “electronically scanning or extracting data from a physical document”  are computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, the conclusion that the transforming, comparing, and determining limitations are well‐understood, routine, and conventional functions is fully supported under Berkheimer Option 2. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
15.	Claims 27, 28, 31, and 35-39 are dependent of claims 25 and 32.
Claim 27 recites “The computer-implemented method of claim 25, in which the ID verification computer system comprises at least one of a personal communications device, a terminal, a device interface, or a combination thereof” and claim 28 recites “The computer-implemented method of claim 25, in which the interface of the ID verification computer system comprises at least one of a personal communications device, a terminal, a device interface, or a combination thereof.” which amount only to the use of generic hardware to carry out the abstract idea, as discussed in MPEP 2106.05 (f). Claim 31 recites “The computer-implemented method of claim 25, in which the identification number comprises at least one of an address, a phone number, or a combination thereof” and Claim 38 recites “The computer-implemented method of claim 25, in which the stored identification information includes biometric information of the user” merely describes the data/information recited within the judicial exception and does not make the judicial exception any less abstract.  Claim 35 recites “the computer-implemented method of claim 25, further comprising: generating, by the ID verification computer system, a first pass code, in response to determining that the device-readable form of the identification input matches the stored identification information, the first pass code having an expiration time; transmitting, by the ID verification computer system, an electronic notification regarding the proposed transaction including the first pass code and one or more of a payee identification or an amount of the transaction to the mobile device associated with the first account number; receiving, by the ID verification computer system, a second pass code from the payer; and verifying, by the ID verification computer system, the identity of the payer in response to the first pass code matching the second pass code prior to the expiration time of the first pass code”, Claim 36 recites “the computer-implemented method of claim 35, further comprising: approving, by the ID verification computer system, the transaction requested by the payer and a transaction computer system based on the verification and the amount of the transaction requested”, Claim 37 recites “The computer-implemented method of claim 35, further comprising: determining, by the ID verification computer system, whether an account associated with the first account number includes at least the amount of the transaction; locking, by the ID verification computer system, at least the amount of the transaction in the account associated with the first account number; transmitting, by the ID verification computer system, to a transaction computer system, a third pass code; receiving, by the ID verification computer system, a fourth pass code; and transferring, the amount of the transaction to a second account, in response to determining that the fourth pass code matches the third pass code.”, Claim 39 recites “The computer-implemented method of claim 38, further comprising receiving, via the interface of the ID verification computer system, biometric information of the payer; and verifying the identity of the payer based on a comparison of the biometric information of the payer and the biometric information of the user.” all pertain to account management practices and further narrow how the judicial exception may be performed.  Therefore, claims do not add any meaningful limitations and the computer components of these limitations are no more than mere instructions to apply the exception using the generic computer components. Accordingly, the dependent claims do not provide an inventive concept or integrate the abstract idea into a practical application.

Response to Arguments
16.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Indeed, the method recited in claim 25 includes elements such as "receiving, via an interface of the ID verification computer system, an identification input of the payer, the identification input being selected from a group consisting of an acoustic signal, an electronic signal, and a magnetic signal," "transforming the identification input to a device readable form," "comparing,..., the device readable form of the identification input to the stored identification information of the user" and determining, ..., whether the device-readable form of the identification input matches the stored identification information." Such additional elements may, for example, operate to provide identity verification and prevent a fraudulent or unauthorized transaction. 
Taken together, the combination of the additional elements, like in BASCOM, present a specific, discrete implementation of the abstract idea. That is, the combination of elements of claim 25 (e.g., receiving the identification input selected from the acoustic signal, the electronic signal, or the magnetic signal, transforming the identification input to a device-readable form and comparing..., the device-readable form of the identification input to stored identification information of the user) represent significantly more because they are a practical implementation of the abstract idea of preventing fraudulent transaction. Moreover, the combination operates in a non-conventional and non-generic way to provide identity verification while hindering the completion of such transactions by a purchaser.”  The Examiner respectfully disagrees.
	The Examiner respectfully disagrees and asserts the remarks merely reproduce the limitations of the claim and indicate a field of use in which to apply the judicial exception (i.e., provide identity verification and prevent a fraudulent or unauthorized transaction). In BASCOM, the claims were patent eligible because they were directed to improvements in the way computers and networks carrying out their basic functions. Here, the focus of the claim is not related to improvement to the functioning of the computer itself or any other technology as discussed in MPEP 2106.05(a).  The claims focus on preventing a fraudulent transaction which is subject matter that falls within the certain methods of organizing human activity grouping. The combination of additional elements merely recites the use of existing scanning and processing technology to recognize and store data. There is no inventive concept in the use of the identification (ID) verification computer system.  For these reasons, the rejections under 101 are being maintained.

Applicant further argues “However, it is noted, that the additional identified terms are not merely incidental or token and additions. Unlike in Flook, the additional elements recited in claim 25 introduce the technical advance of transforming an identification input selected from the acoustic signal, the electronic signal, or the magnetic signal to a device-readable form, for instance. As such, a user's identity may be verified and a transaction may be completed without revealing a user's sensitive account information. For example, as noted in paragraph [0083] of the published specification provides "...a consumer can pay for goods or services with his/her identification document at an automatic checkout stand." Accordingly, claim 25 is believed to be patent eligible. Independent claim 32 recites elements similar to those in claim 25 and is likewise believed to be patent eligible.”  The Examiner respectfully disagrees. 
	The Examiner finds the response unpersuasive and maintains the additional elements do not recite a technological solution to a technological problem. As previously explained, the combination of additional elements merely recites the use of existing scanning and processing technology to recognize data. See Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition) cited in 2106.05(d)(II). At best, verifying a user’s identity attempting to conduct a transaction is a commonplace business method being applied on a general purpose computer which is not sufficient to show an improvement to technology. The Specification lacks details regarding the transforming…the identification input into a device-readable form. It is clear the Specification and remarks set forth a technical advance in a conclusory manner such that the Examiner cannot determine the claim improves technology. For these reasons, the rejections under 101 are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629